FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                   UNITED STATES COURT OF APPEALS May 17, 2013
                                                                Elisabeth A. Shumaker
                                TENTH CIRCUIT                       Clerk of Court



 MICHAEL D. CHAPPELL,

                Plaintiff - Appellant,

 v.

 JUSTIN JONES, Director DOC;
 DEBBIE MORTON, Director’s
 Designee; WARDEN ERIC                                  No. 12-6146
 FRANKLIN; JIMMY GREEN, Deputy                   (D.C. No. 5:12-CV-00066-R)
 Warden; DEBBIE MILLS, Warden’s                         (W.D. Okla.)
 Secretary; CORPORAL JONES,
 Correctional Officer; CAPTAIN
 ROBB, Correctional Officer; KENT
 PECK, Unit Mgr; DR. ADERHOLD,
 Psychiatrist; DR. BOYD, Mental
 Health Physician,

               Defendants - Appellees.



                           ORDER AND JUDGMENT *




      *
            After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2). The case is therefore
ordered submitted without oral argument.

      This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Federal Rule of Appellate
Procedure 32.1 and Tenth Circuit Rule 32.1.
Before BRISCOE, Chief Judge, McKAY and HOLMES, Circuit Judges.


      Plaintiff-Appellant Michael D. Chappell, a state prisoner proceeding pro

se, 1 appeals from the district court’s dismissal of his claims brought pursuant to

42 U.S.C. § 1983. Mr. Chappell also requests leave to proceed in forma pauperis

(“IFP”) on appeal. For the reasons that follow, we dismiss Mr. Chappell’s appeal

as frivolous and deny his motion to proceed IFP.

                                          I

      Pursuant to 42 U.S.C. § 1983, Mr. Chappell sued “numerous state

correctional and government officials as well as physicians who provide medical

treatment to state prisoners under contracts with the Oklahoma Department of

Corrections.” 2 Rawle at 229 (Supp. Report & Recommendation, filed Apr. 2, 2012).

He raised five claims against Defendants in his amended complaint: (1) an Eighth

Amendment claim regarding prison conditions; (2) a second Eighth Amendment

claim regarding deficient medical care; (3) a retaliation claim alleging that a


      1
             Because Mr. Chappell is proceeding pro se, we construe his filings
liberally. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam); Garza v.
Davis, 596 F.3d 1198, 1201 n.2 (10th Cir. 2010).
      2
             The defendants are: Justin Jones, Director of the Department of
Corrections; Debbie Morton, Director’s Designee; Warden Eric Franklin; Jimmy
Green, Deputy Warden; Debbie Mills, Warden’s Secretary; Corporal Jones,
Correctional Officer; Captain Robb, Correctional Officer; Kent Peck, Unit
Manager; Dr. Aderhold, Psychiatrist; and Dr. Boyd, Mental Health Physician
(hereinafter “Defendants”).

                                         -2-
prison official filed a misconduct report against him for retaliatory reasons, and,

relatedly, that he was denied due process at the disciplinary hearing regarding his

alleged misconduct; (4) a First Amendment claim alleging that Defendants opened

a letter regarding Mr. Chappell’s legal matters outside of his presence; and (5) a

third Eighth Amendment claim regarding prison conditions.

      With the exception of Mr. Chappell’s due process claim, the district court

dismissed all of his claims with prejudice pursuant to 28 U.S.C. § 1915 for failure

to state a claim upon which relief may be granted. Mr. Chappell’s due process

claim was dismissed without prejudice as barred by the rule of Heck v. Humphrey,

512 U.S. 477 (1994). This appeal followed.

      After Mr. Chappell submitted his opening brief, he filed two motions with

our court. First, he filed a motion for a restraining order and preliminary

injunction, arguing that he was denied access to the courts because, inter alia, he

was not provided sufficient access to the prison law library. Second, he filed a

motion for miscellaneous relief, asserting, inter alia, that the new prison facility

to which he was recently transferred suffers from many of the same infirmities as

the previous facility in which he was housed, in violation of the Eighth

Amendment.

                                          II

      “[T]o state a § 1983 claim, a plaintiff must ‘allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the

                                          -3-
alleged deprivation was committed by a person acting under color of state law.’”

Bruner v. Baker, 506 F.3d 1021, 1025–26 (10th Cir. 2007) (quoting West v.

Atkins, 487 U.S. 42, 48 (1988)). When a plaintiff brings a § 1983 action against

multiple defendants, “it is particularly important . . . that the complaint make

clear exactly who is alleged to have done what to whom, to provide each

individual with fair notice as to the basis of the claims against him or her.”

Robbins v. Okla. ex rel. Dep’t of Human Servs., 519 F.3d 1242, 1250 (10th Cir.

2008); accord Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1215 (10th Cir.

2011) (same).

      In Heck, the Supreme Court held that “when a state prisoner seeks damages

in a § 1983 suit, the district court must consider whether a judgment in favor of

the plaintiff would necessarily imply the invalidity of his conviction or sentence;

if it would, the complaint must be dismissed unless the plaintiff can demonstrate

that the conviction or sentence has already been invalidated.” 512 U.S. at 487.

The Supreme Court has made clear that the Heck bar applies to internal prison

proceedings. See Wilkinson v. Dotson, 544 U.S. 74, 81–82 (2005) (“[A] state

prisoner’s § 1983 action is barred (absent prior invalidation)—no matter the relief

sought (damages or equitable relief), no matter the target of the prisoner’s suit

(state conduct leading to conviction or internal prison proceedings)—if success in

that action would necessarily demonstrate the invalidity of confinement or its

duration.”); accord Davis v. Kan. Dep’t of Corr., 507 F.3d 1246, 1249 (10th Cir.

                                          -4-
2007) (same).

                                         III

      On appeal, Mr. Chappell fails to undermine the district court’s decision in

any respect. In short, he contends that his allegations were sufficient to state a

claim and that the Heck bar should not apply, but he provides no persuasive

reasons as to why the district court erred in holding that his allegations were

insufficient to state a plausible claim for relief or that his due process claim was

barred by Heck. Therefore, for substantially the same reasons articulated by the

district court, we hold that Mr. Chappell’s § 1983 claims must be dismissed.

       We also must deny Mr. Chappell’s two motions. Each is merely an

attempt to amend his complaint by adding new claims—an access-to-courts claim

and an additional Eighth Amendment claim. Because these claims were not

raised before the district court, we will not consider them on appeal. See Fogle v.

Pierson, 435 F.3d 1252, 1263 (10th Cir. 2006); Kell v. U.S. Parole Comm’n, 26
F.3d 1016, 1021 n.2 (10th Cir. 1994).

      Furthermore, because Mr. Chappell has “failed to present any legal theory

which could conceivably refute the district court’s disposition, his appeal is

frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).” Davis, 507 F.3d at 1249. Mr.

Chappell is therefore assessed two strikes under 28 U.S.C. § 1915(g). See

Jennings v. Natrona Cnty. Det. Ctr. Med. Facility, 175 F.3d 775, 780 (10th Cir.

1999) (“If we dismiss as frivolous the appeal of an action the district court

                                         -5-
dismissed under 28 U.S.C. § 1915(e)(2)(B), both dismissals count as strikes.”).

Relatedly, we deny Mr. Chappell’s motion to proceed IFP on appeal, as he has

failed to present a “reasoned, nonfrivolous argument on the law and facts in

support of the issues raised on appeal.” Caravalho v. Pugh, 177 F.3d 1177, 1177

(10th Cir. 1999).

                                        IV

      Accordingly, we dismiss Mr. Chappell’s claims as frivolous and deny his

motion for leave to proceed IFP on appeal. We also deny Mr. Chappell’s motion

for a restraining order and preliminary injunction and deny his motion for

miscellaneous relief.

      We direct Mr. Chappell to remit the full amount of the appellate filing fee.



                                              Entered for the Court



                                              JEROME A. HOLMES
                                              Circuit Judge




                                        -6-